MERRILL, Justice
(concurring specially).
I agree that we should find for the appellant if the case of State ex rel. Foster v. Rice, 230 Ala. 608, 162 So. 292, is to be followed.
The only part of the holding in the Rice case with which I agree is that § 2567 of the 1923 Code, now Title 41, § 16, Code 1940, was constitutional.
I think the better rule would be that no appointment should be made until the new term has actually begun. That would mean that the appointing power in office on the date of the beginning of the term would make the appointment.
However, I agree that this important question of public interest is now a matter of legislative policy in view of the long period of time that the Rice case has been the accepted law. ■ ■ -